FOX, J.
The defendant was convicted in the circuit court of Mercer county, upon the charge of carnally knowing a female under the age of eighteen years, and his punishment assessed at a fine of one hundred dollars and six month’s imprisonment in the county jail; sentence and judgment, in accordance with the punishment so assessed, were duly entered. From this judgment defendant prosecutes his appeal.
*357This appeal was perfected in 1898, and the only-record before ns is that of the trial of the cause, the judgment of conviction and the prosecution of the appeal.
The judgment of conviction by a court of competent jurisdiction is before us in due form, and no reason is assigned by appellant why it should be reversed.
The judgment of the trial court is affirmed.
All concur.